DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Clint Mehall on 10/21/2021.

The application has been amended as follows: 
 	In claim 1, lines 11-12, the recitations “wherein liquid is delivered from the charging station to the electric battery while the electrical charge is provided to electric battery at 0.01 liters/min or greater” are replaced with “where liquid is delivered from the charging station to the electric battery at 0.01 liters/min or greater while the electrical charge is provided to the electric battery”. 
 	In claim 4, line 3, “or gas” is removed.
 	In claim 28, line 4, “gas or” is removed.
 	In claim 30, line 7, “the” is inserted before “electric battery”.
 	
Reasons for Allowance
Claims 1, 4, 17-22, 24, and 26-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art teaches a method for recharging a device having an electric battery as described in the office action with mail date 4/15/2021 but fails to disclose the combination of “the recharging uses an electrical power that is more than 100 Watts, wherein the recharging takes less than an hour, wherein the battery is recharged to at least 50% capacity, wherein liquid is delivered from the charging station to the electric battery at 0.01 liters/min or greater while the electrical charge is provided to the electric battery” as recited. It would not have been obvious to modify the prior art to arrive at the claimed invention. 
Regarding claims 4 and 28, these claims are dependent from claim 1 and are therefore allowable for the same reasons as independent claim 1.
Regarding claim 17, the prior art discloses a method of recharging electric batteries of multiple devices using a charging station as described in the office action with mail date 4/15/2021 (see rejection of claims 17 and 23) but fails to disclose “the interconnectors electrically connect the cells of the respective battery” as recited and in combination with the other claim features. It would not have been obvious to modify the prior art to arrive at the claimed invention. 
Regarding claims 18-22, 24, 26, and 27, these claims are dependent from claim 17 and are therefore allowable for the same reasons as independent claim 17.
Regarding claim 29, the prior art discloses a method of recharging electric batteries of multiple devices using a charging station as described in the office action with mail date 4/15/2021 (see rejection of claims 17 and 23) but fails to disclose “the recharging of the electric battery of the first device includes transmitting cell temperature 
Regarding claim 30, the prior art teaches a method for recharging a device having an electric battery as described in the office action with mail date 4/15/2021 (see rejection of claim 1) but fails to disclose “the recharging of the electric battery includes transmitting cell temperature measurements to a controller of the charging station and, in response to the cell temperature measurements, increasing or decreasing the temperature of gas or liquid delivered from the charging station to the electric battery” as recited. It would not have been obvious to modify the prior art to arrive at the claimed invention.
Furthermore, none of the prior art of record, taken alone or in combination, teaches or suggests these claim features. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        November 1, 2021

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        November 1, 2021